Citation Nr: 9914593	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-41 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1953 to 
December 1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  VARO denied service connection for hearing loss in May 
1971; no appeal was filed and this decision became final.

2.  Evidence submitted since VARO's May 1971 decision is new 
and material to the issue of service connection for hearing 
loss as it shows that presence of a hearing loss disability.

3.  Competent evidence has been submitted linking the current 
medical findings for hearing loss to an in-service event, 
noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for hearing loss has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

2.  A well grounded claim for service connection for hearing 
loss has been presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from February 1953 to 
December 1965.  Service medical records reflect that the 
appellant was seen for draining from the right ear in October 
1958 and complaints of hearing difficulty in August 1963 of 
9 months duration.  Audiological testing was normal except 
for high tone loss in the right ear.

In August 1970, the appellant presented himself for a VA 
audiological examination.  Audiological findings were 
negative for hearing loss disability.

By a rating decision dated May 1971, service connection for 
hearing loss was denied as not shown on the last examination.

In July 1992, the appellant requested that VARO reopen his 
claim for service connection for hearing loss.  In support of 
this claim, the following evidence was received.

A letter dated September 1992 from A.J. Cohen, M.D., reflects 
that the appellant was a patient since 1985, and a subsequent 
letter dated October 1997 from Dr. Cohen reflects that the 
appellant has chronic hearing loss.

Statements from the appellant reflect a history of military 
work as a "rangefinder," without use of protective ear 
coverings, in an environment of excessive noise.

A lay statement from the appellant's ex-wife dated September 
1992 reflects her personal knowledge of the appellant's 
worsening hearing since the middle 1950's.  A lay statement 
from the appellant's son dated September 1992 reflects his 
personal knowledge of the appellant's hearing problems "as 
far back as I can remember."

At a personal hearing conducted in April 1993, the appellant 
testified that he had high frequency hearing loss in service 
and that his first audiological examination was in 1972 by 
the VA.
In March 1996, VA outpatient treatment records dated December 
1995 to March 1996 were received.  These records include an 
audiological study dated June 1995 showing a hearing loss 
disability, as defined by VA regulation.  See 38 C.F.R. 
§ 3.385 (1998).

ANALYSIS

I.  Claims to Reopen

VARO denied the appellant's claim for service connection for 
hearing loss in May 1971.  That decision is final.  We note 
that a final rating determination is not subject to revision 
upon the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), 38 C.F.R. § 20.1100 (1998).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998); Manio v. Derwinski, 
1 Vet.App. 140 (1991).  The credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Evidence considered by VARO in its May 1971 decision included 
service medical records and report of VA audiological 
examination dated August 1970.  The claim for service 
connection for hearing loss was denied because the most 
recent examination was negative for the claimed disability.

The evidence received by the VA since the May 1971 VARO 
decision includes medical evidence of the claimed hearing 
loss disability.  This evidence is new because it was not 
considered on the previous adjudication of this claim, and it 
is not redundant of that evidence previously considered.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), citing 
Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 1990).  
Also, this evidence is material because it is relevant and 
probative of a seminal question, which is whether or not the 
appellant has a hearing loss disability.  See Colvin, supra., 
citing Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 
1981).  The Board finds that the recent medical findings for 
hearing loss disability bears directly and substantially (to 
use the Secretary's wording) on an issue in dispute and, 
therefore, the criteria for reopening the claim for service 
connection for hearing loss disability have been met.

II.  Claims for service connection

Having found that new and material evidence has been 
submitted on the issue of entitlement to service connection 
for hearing loss disability, the Board will now address 
whether entitlement to service connection for hearing loss 
disability is warranted.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection is presumed if a 
veteran manifests a chronic disease, such as sensorineural 
hearing loss, to a degree of at least 10 percent within one 
year after separation from service.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the Board concludes that a well grounded claim 
has been presented for service connection for hearing loss.  
The appellant has presented competent evidence of a current 
disability, and he has presented competent evidence relating 
that condition to an in-service event, noise exposure.  We 
note that the appellant reported on VA outpatient treatment 
in June 1995 that his hearing loss problems dated back 30+ 
years to noise exposure from artillery and he was assessed 
with bilateral high frequency sensorineural hearing loss 
secondary to noise exposure. 
ORDER

To the extent of the finding that new and material has been 
submitted to reopen the claim for service connection for 
hearing loss disability, the claim is resolved in the 
appellant's favor.

To the extent of the finding that a well grounded claim has 
been submitted for service connection for hearing loss 
disability, the claim is resolved in the appellant's favor.


REMAND

In view of the favorable decision above, the issue of service 
connection for hearing loss is remanded to VARO for 
adjudication.  VARO should determine, as a question of fact, 
both the weight and credibility of the new evidence in the 
context of all the evidence of record.  This claim must be 
afforded expeditious treatment by VARO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the VAROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

